 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                    ***
 9   KYLE SIMMONS,                                    Case No. 3:19-cv-00382-LRH-CLB

10                                          Plaintiff, ORDER

11    v.

12   NEVADA SYSTEM OF HIGHER
     EDUCATION, and THE BOARD OF
13   REGENTS OF THE NEVADA SYSTEM OF
     HIGHER EDUCATION, and TRUCKEE
14   MEADOWS COMMUNITY COLLEGE, and
     DOES I-X, inclusive,
15
                                         Defendants.
16

17

18          Defendants, Nevada System of Higher Education (“NSHE”), the Board of Regents of the
19   Nevada System of Higher Education (“the Board”), and Truckee Meadows Community College
20   (“TMCC”), (collectively “defendants”), move this court to dismiss plaintiff’s complaint in its
21   entirety. ECF No. 14. Plaintiff, Kyle Simmons, opposed the motion (ECF No. 24), to which
22   defendants replied (ECF No. 25). First, because plaintiff and defendants agree that TMCC should
23   be dismissed, the court grants defendants’ motion to do so. Second, because the plaintiff has failed
24   to allege facts to support his Title VII claim, the court grants defendants’ motion to dismiss
25   plaintiff’s first cause of action. Finally, because NSHE and the Board are state entities immune
26   from suit under the Eleventh Amendment, the court grants defendants’ motion to dismiss
27   plaintiff’s state law claims—causes of action two through five.
28   ///
                                                       1
 1   I.     BACKGROUND

 2          In 2014, Simmons was hired as a “full time, tenure track” Humanities professor at TMCC.

 3   ECF No. 1 ¶¶ 8-9. His first year teaching (the 2014-2015 school year), Simmons received an

 4   “Outstanding” overall ranking on his two Tenure Probation Reports, and an “Excellent 2” ranking

 5   (the highest possible ranking for a Humanities professor) on his Annual Performance Evaluation.

 6   Id. ¶¶ 10-13. His contract was renewed for a second year of teaching (2015-2016), during which

 7   he again received an “Outstanding” overall ranking on his two Tenure Probation Reports, and an

 8   “Excellent 2” ranking on his Annual Performance Evaluation. Id. ¶¶ 14-18. His contract was

 9   renewed for a third year of teaching (2016-2017), and he again received an “Outstanding” overall

10   ranking on his two Tenure Probation Reports, and an “Excellent 2” ranking on his Annual

11   Performance Evaluation. Id. ¶¶ 19-23. Simmons contract was then renewed for a fourth year of

12   teaching (2017-2018). Id. ¶ 24.

13          During a mandatory faculty meeting on August 17, 2017, Simmons alleges that he was

14   “grabbed and pulled against his will by TMCC Vice President Marie [Murgolo]” while she

15   attempted to get him to dance. Id. ¶¶ 26, 28. Believing this conduct to be sexual harassment,

16   Simmons filed a complaint against her with the TMCC Human Resources Office on August 23,

17   2017. Id. ¶¶ 27-28. Human Resources closed this complaint on August 31, 2017. Id. ¶ 29.

18          Plaintiff alleges that he was again sexually harassed on September 22, 2017, when TMCC

19   Human Resources Director Veronica Fox, “approached him while he was talking to a colleague

20   . . ., came between him and the colleague, stood very close to him, and touched him in a manner

21   which made him feel very uncomfortable, and asked him if he needed anything.” Id. ¶ 30. On

22   September 30, 2017, plaintiff filed a sexual harassment claim against Director Fox and Vice

23   President Murgolo. Id. ¶ 31. The Human Resources Office opened an investigation on October 5,

24   2017. Id. ¶ 36. Plaintiff was informed by Human Resources on November 9, 2017, that TMCC

25   President Karin Hilgersom had closed the investigation. Id. ¶ 45.

26          On October 2, 2017, Dean Jill Channing performed a “Classroom Observation” of

27   Simmons, ranking his performance “Outstanding” overall, which included 5 “Outstanding” marks,

28   2 “Good” marks, and 1 “Satisfactory” mark. Id. ¶ 32. Plaintiff alleges that he had never been ranked
                                                      2
 1   “Satisfactory” on any prior TMCC classroom observation evaluation. Id. ¶ 33. Simmons provided

 2   comments to Dean Channing regarding this mark on October 12, 2017, and met with her on

 3   October 13, 2017. Id. ¶¶ 37-38. Plaintiff alleges that during this meeting, Dean Channing

 4   “promised” she would sign his “Tenure Probation Report for his Tenure Binder.” Id. ¶ 39.

 5           Professor Lindsay Wilson performed a “Classroom Evaluation” on October 4, 2017, and

 6   gave Simmons all “Outstanding” marks. Id. ¶ 34. On October 4, 2017, Simmons was also given

 7   his Tenure Probation Report, on which he received an “Outstanding” rank, was rated “Excellent”

 8   by his Tenure Committee, and recommended for tenure. Id. ¶¶ 35, 40.

 9           On October 31, 2017, Dean Channing informed plaintiff that she could not sign his Tenure

10   Probation Report, and on December 1, 2017, denied his tenure application, “thereby

11   recommending that plaintiff Simmons be denied tenure” by DSHE and TMCC. Id. ¶¶ 44, 46.

12   Plaintiff alleges that pursuant to the collective bargaining agreement, if Dean Channing had

13   concerns about plaintiff, she was required to “‘document and notify the Tenure Committee Chair

14   and the tenure-track candidate in writing in a timely and appropriate manner regarding the nature

15   of the perceived deficiencies or other concerns.’” Id. ¶ 47. Plaintiff alleges that Dean Channing

16   failed to do so. Id. ¶ 48.

17           On January 4, 2018, plaintiff was informed by letter from President Hilgersom that his

18   tenure application had been denied “based on the recommendation of Dean Jill Channing.” Id. ¶49.

19   Upon receiving this letter, plaintiff requested President Hilgersom and Dean Channing recuse

20   themselves from deciding his tenure application because of the roles they had concerning the

21   sexual harassment complaints he had filed. Id. ¶50.

22           On January 9, 2018, plaintiff was informed that his contract would not be renewed and that

23   he would be “laid off/ discharged” on January 8, 2019. Id. ¶51. On this same day, President

24   Hilgersom informed plaintiff he would no longer be teaching in the classroom but would be “given

25   special assignments” to conduct at his home. Id. ¶ 52. Plaintiff alleges that this change in

26   assignment violated Article 4, Section 4.3(2) of the collective bargaining agreement. Id. ¶ 53. On

27   January 11, 2018, President Hilgerson informed plaintiff that she would not be recusing herself

28   but would consider his request an appeal of his tenure denial. Id. ¶ 55.
                                                      3
 1           On February 26, 2018, plaintiff filed a grievance pursuant to the collective bargaining

 2   agreement, alleging that President Helgersom and Dean Channing violated Articles 2 and 4.3 of

 3   the collective bargaining agreement. Id. ¶ 56. Plaintiff filed 2 additional grievances with TMCC

 4   pursuant to the collective bargaining agreement—one on March 12, 2018, and the other on June

 5   27, 2018—and on June 29, 2018, sent NSHE Chancellor Thom Reilly an email regarding these

 6   grievances with TMCC, which was not entertained. Id. ¶¶ 58-60. 1

 7           Plaintiff then filed 4 complaints with the TMCC Human Resources Office: (1) on July 16,

 8   2018, alleging retaliation for making his sexual harassment claims; (2) on August 6, 2018, alleging

 9   discrimination; (3) on August 27, 2018, alleging Title IX retaliation/ discrimination; and (4) on

10   August 28, 2018, alleging Title IX retaliation and discrimination. Id. ¶¶ 61, 63, 64-65. Plaintiff

11   filed a charge with the United States Equal Employment Opportunity Commission (“EEOC”) and

12   the Nevada Equal Rights Commission (“NERC”) on October 12, 2018. Id. ¶ 66(1). 2 Simmons was

13   ultimately discharged from his employment on January 11, 2019. Id. ¶ 66(2).

14           Simmons received a “Notice of Right to Sue” from the EEOC on April 15, 2019 (dated

15   April 9, 2019), and filed the at issue Complaint on July 5, 2019. Id. ¶ 67. Simmons alleges five

16   causes of action in his Complaint: (1) violation Title VII of the Civil Rights Act, 42 U.S.C.

17   § 2000e, et seq., as amended, for discrimination based on gender and retaliation based on

18   allegations of sexual harassment; (2) breach of employment contract; (3) breach of the covenant

19   of good faith and fair dealing existing in plaintiff’s employment contract; (4) breach of contract

20   between defendant and TMCC-NFA, (breach of the collective bargaining agreement); and (5)

21   breach of the covenant of good faith and fair dealing contained within the collective bargaining

22   agreement which covered plaintiff’s position as a Professor of Humanities at TMCC. See id.

23   ///

24   ///

25   ///

26   1
      Plaintiff’s Complaint includes a typographical error: beginning on page 13, paragraph 59 is listed twice.
27   Therefore, the court’s citation here includes both the first and second paragraph 59.
     2
28    Plaintiff’s Complaint includes a typographical error: beginning on page 15, paragraph 66 is listed twice.
     Therefore, the court references the first paragraph as ¶ 66(1) and the second as ¶ 66(2).
                                                           4
 1   II.    LEGAL STANDARD

 2          Motion to Dismiss Pursuant to Federal Civil Procedure Rule 12(b)(6)

 3          A party may seek the dismissal of a complaint under Federal Rule of Civil Procedure

 4   12(b)(6) for failure to state a legally cognizable cause of action. See FED. R. CIV. P. 12(b)(6)

 5   (stating that a party may file a motion to dismiss for “failure to state a claim upon which relief can

 6   be granted[.]”). To survive a motion to dismiss for failure to state a claim, a complaint must satisfy

 7   the notice pleading standard of Federal Rule 8(a). See Mendiondo v. Centinela Hosp. Med. Ctr.,

 8   521 F.3d 1097, 1103 (9th Cir. 2008). Under Rule 8(a)(2), a complaint must contain “a short and

 9   plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2).

10   Rule 8(a)(2) does not require detailed factual allegations; however, a pleading that offers only

11   “‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” is

12   insufficient and fails to meet this broad pleading standard. Ashcroft v. Iqbal, 556 U.S. 662, 678

13   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

14          To sufficiently allege a claim under Rule 8(a)(2), viewed within the context of a

15   Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter, accepted as

16   true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

17   570). A claim has facial plausibility when the pleaded factual content allows the court to draw the

18   reasonable inference, based on the court’s judicial experience and common sense, that the

19   defendant is liable for the alleged misconduct. See id. at 678-679 (stating that “[t]he plausibility

20   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that

21   a defendant has acted unlawfully. Where a complaint pleads facts that are merely consistent with

22   a defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

23   to relief.” (internal quotation marks and citations omitted)). Further, in reviewing a motion to

24   dismiss, the court accepts the factual allegations in the complaint as true. Id. However, “bare

25   assertions” in a complaint amounting “to nothing more than a ‘formulaic recitation of the

26   elements’” of a claim are not entitled to an assumption of truth. Id. at 680-81 (quoting Twombly,

27   550 U.S. at 555). The court discounts these allegations because “they do nothing more than state

28   a legal conclusion—even if that conclusion is cast in the form of a factual allegation.” Moss v. U.S.
                                                       5
 1   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). “In sum, for a complaint to survive a motion to

 2   dismiss, the non-conclusory ‘factual content,’ and reasonable inferences from that content, must

 3   be plausibly suggestive of a claim entitling the plaintiff to relief.” Id.

 4   III.      DISCUSSION

 5          A. Plaintiff’s motion to amend his Complaint at paragraph 4 is granted.

 6             Plaintiff found a typographical error in his Complaint and in conjunction with his

 7   Response, moved the court to allow him to amend paragraph 4 to correct this error. 3 ECF No. 24.

 8   In paragraph 4 of the Complaint, the plaintiff referenced “28 U.S.C. § 1337,” when he meant to

 9   reference “28 U.S.C. § 1367.” The rest of paragraph 4 refers to supplemental jurisdiction, which

10   is properly referenced as 28 U.S.C. § 1367. In defendants’ motion to dismiss, they discuss

11   plaintiff’s second through fifth causes of action as “supplemental state claims brought pursuant to

12   28 U.S.C. § 1367.” ECF No. 14 at 12. Therefore, such a typographical error does not appear

13   prejudicial to either party. Seeing good cause to allow plaintiff to amend his Complaint, the court

14   grants plaintiff’s motion.

15          B. TMCC is dismissed from the suit.

16             Defendants argue that because TMCC is not a legal entity, only a community college

17   operated by NSHE, it is not a proper party and must be dismissed. Plaintiff does not object to

18   dismissing TMCC from the suit; therefore, defendants’ motion is granted.

19          C. Defendants’ motion to dismiss plaintiff’s first cause of action, violations of Title VII
               of the Civil Rights Act, 42 U.S.C. § 2000e-2, for discrimination based on gender and
20             retaliation based on his allegations of sexual harassment, 4 is granted.
21                i.   The court declines to rule at this stage on the timeliness of the EEOC charge or
                       whether plaintiff properly exhausted his administrative remedies.
22

23             Pursuant to 42 U.S.C. § 2000e-5(e)(1), “a Title VII plaintiff must file an administrative

24   charge with the EEOC within 180 days of the last act of discrimination.” MacDonald v. Grace

25   Church Seattle, 457 F.3d 1079, 1081-82 (9th Cir. 2006). “However, if the claimant first ‘institutes

26   3
      While this is not the proper procedure for filing a motion to amend a Complaint, see LR 2-2(b) and LR
27   15-1, the court will allow it here.
     4
28    Plaintiff’s first cause of action does not appear to allege a claim of hostile or abusive work environment
     based on sexual harassment, and therefore, the court does not discuss such arguments.
                                                            6
 1   proceedings’ with a state agency that enforces its own discrimination laws—a so called ‘deferral’

 2   state—then the period for filing claims with the EEOC is extended to 300 days.” Laquaglia v. Rio

 3   Hotels & Casino, Inc., 186 F.3d 1172, 1174 (9th Cir. 199). Nevada is such a deferral state, and the

 4   parties agree that 300-days is the proper limitations period. See id.

 5           Plaintiff alleges that he simultaneously filed his charge with NERC and the EEOC on

 6   October 12, 2018. ECF No. 1. ¶66(1). Defendants argue that plaintiff has alleged two distinct acts

 7   of sexual harassment: one occurring on August 17, 2017, and the other occurring on September

 8   22, 2017. Therefore, under the 300-day rule, plaintiff must have filed his EEOC charge for the

 9   August incident by June 13, 2018, and by July 19, 2018, for the September incident. Since

10   plaintiff’s EEOC charge was filed almost 3 months after the latest deadline, defendant argues that

11   plaintiff’s EEOC charge is untimely. Plaintiff argues that his charge was timely because he marked

12   “Continuous Action,” thereby, alleging conduct that occurred within the 300-day period (after

13   December 15, 2017).

14           Plaintiff did not attach the charge to his Complaint. Plaintiff does refer to the EEOC charge

15   in paragraphs 66(1) and 67 of his Complaint, in which he alleges that he filed the charge, the date

16   on which the charge was filed, and the date he received his Notice of Right to Sue letter. ECF

17   No. 1 at 15. Defendants then attached the charge to their motion to dismiss as Exhibit 2. See ECF

18   No. 14-1, Ex. 2. If the court were to consider “evidence outside the pleadings, it must normally

19   convert the 12(b)(6) motion to a Rule 56 motion for summary judgment, and must give the

20   nonmoving party an opportunity to respond.” United States v. Ritchie, 342 F.3d 903, 907 (9th Cir.

21   2003). Certain materials may be considered without converting the motion, including, “documents

22   attached to the complaint, documents incorporated by reference in the complaint, or matters of

23   judicial notice.” Id. at 908.

24           Here, defendants did not request the court take judicial notice of the charge, and it was

25   clearly not attached to plaintiff’s Complaint. While the charge is referenced in the Complaint, the

26   court does not find it has been incorporated by reference, such that the court can properly rely on

27   the charge without converting the instant motion to one for summary judgment. See id. (documents

28   “may be incorporated by reference into a complaint if the plaintiff refers extensively to the
                                                       7
 1   document or the document forms the basis of the plaintiff’s complaint.”). Without the charge itself,

 2   the court cannot properly make a timeliness determination at this stage, and therefore, denies

 3   defendants’ motion to dismiss on this ground.

 4          Likewise, defendants’ argument that the court should not consider plaintiff’s September

 5   2017 allegation of sexual harassment because it was not contained in the charge is similarly

 6   improper at this stage. Generally, for the court to have subject matter jurisdiction over plaintiff’s

 7   Title VII claims, the plaintiff must have exhausted his EEOC administrative remedies prior to

 8   bringing the claim in federal court. E.E.O.C. v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir. 1994).

 9   However, while “failure to file an EEOC complaint is not a complete bar to district court

10   jurisdiction, . . . [t]he jurisdictional scope of the plaintiff’s court action depends on the scope of

11   the EEOC charge and investigation.” Leong v. Potter, 347 F.3d 1117, 1122 (9th Cir. 2003). The

12   district court will still have “jurisdiction over any charges of discrimination that are ‘like or

13   reasonably related to’ the allegations made before the EEOC, as well as charges that are within the

14   scope of an EEOC investigation that reasonably could be expected to grow out of the allegations.”

15   Id. (quoting Sosa v. Hiraoka, 920 F.2d 1451, 1456 (9th Cir. 1990)). In order to make such a

16   determination, the court must review the charge itself. Therefore, because the charge is not

17   properly before the court at this time, defendants’ motion to dismiss on this ground is denied.

18            ii.   The court grants defendants’ motion to dismiss plaintiff’s claim for retaliation
                    because plaintiff fails to make a prima facie showing.
19
20          Under Title VII:

21          It shall be an unlawful employment practice for an employer to discriminate against
            any of his employees . . . because he has opposed any practice made an unlawful
22          employment practice by this subchapter, or because he has made a charge, testified,
            assisted, or participated in any manner in an investigation, proceeding, or hearing
23          under this subchapter.
24   42 U.S.C. § 2000e-3(a) (emphasis added). To establish a prima facie case of retaliation, a plaintiff

25   must show (1) that he engaged in a protected activity, (2) that he subsequently experienced an

26   adverse employment action, and (3) that a causal link exists between the two. Brooks v. City of

27   San Mateo, 229 F.3d 917, 928 (9th Cir. 2000) (citing Payne v. Norwest Corp., 113 F.3d 1079,

28   1080 (9th Cir. 1997)). The third prong requires a showing of but-for causation, “not the lessened
                                                       8
 1   causation test stated in § 2000e-2(m).” Univ. of Tex. Southwestern Med. Ctr. v. Nassar, 570 U.S.

 2   338, 360 (2013).

 3             Opposition to an unlawful employment practice is a protected activity if it “refers to some

 4   practice by the employer that is allegedly unlawful.” E.E.O.C. v. Crown Zellerbach Corp., 720

 5   F.2d 1008, 1013 (9th Cir. 1983) (emphasis in original). “It is not necessary, however, that the

 6   practice be demonstrably unlawful; opposition clause protection will be accorded whenever the

 7   opposition is based on a ‘reasonable belief’ that the employer has engaged in an unlawful

 8   employment practice.” Id. (citing Sias v. City Demonstration Agency, 588 F.2d 692, 695-96 (9th

 9   Cir. 1978). “The reasonableness of [a plaintiff’s] belief that an unlawful employment practice

10   occurred must be assessed according to an objective standard—one that makes due allowance,

11   moreover, for the limited knowledge possessed by most Title VII plaintiffs about the factual and

12   legal bases of their claims.” Moyo v. Gomez, 40 F.3d 982, 985 (9th Cir. 1994).

13             While “[c]ourts have not imposed a rigorous requirement of specificity in determining

14   whether an act constitutes ‘opposition,’” Crown Zellerbach Corp., 720 F.2d at 1013, it is clear to

15   the court that plaintiff’s alleged complaints filed with the TMCC Human Resources Department

16   on August 23, 2017, and September 30, 2017, constituted “opposition” to what plaintiff perceived

17   to be unlawful sexual harassment. Although plaintiff need not demonstrate that the opposed

18   conduct was unlawful sexual harassment, the facts as alleged must show that his opposition was

19   based on an objectively reasonable belief that the conduct was unlawful. It is certainly reasonable

20   for plaintiff to believe that Title VII protects him from sexual harassment in the workplace;

21   however, it is not objectively reasonable for a person in plaintiff’s position to believe the conduct

22   he has alleged was sexual harassment. The Merriam-Webster Online Dictionary (2020) defines

23   “sexual harassment” as “uninvited and unwelcome verbal or physical behavior of a sexual nature

24   especially by a person in authority toward a subordinate.” 5 Plaintiff alleged that he complained to

25   TMCC of two incidents of sexual harassment—(1) when Vice President Murgolo grabbed plaintiff

26   and attempted to pull him on to the dance floor; and (2) when HR Director Fox touched him in a

27   way that made him feel uncomfortable and asked if he needed anything from her. While it is clear

28   5
         Merriam-Webster provides that the first known use of this phrase, as defined herein, was in 1971.
                                                          9
 1   to the court the conduct as alleged and complained of was unwelcome, and by two individuals in

 2   authority, plaintiff has failed to allege that it was sexual in nature. Accordingly, nothing contained

 3   within these allegations support a finding that his opposition was based on an objectively

 4   reasonable belief that the conduct was unlawful. Therefore, because plaintiff has not sufficiently

 5   alleged facts to support the first prong of his retaliation claim, the court grants defendants’ motion

 6   to dismiss plaintiff’s first cause of action on this ground.

 7            iii.   Plaintiff fails to allege facts sufficient to establish a plausible claim for gender
                     discrimination under Title VII.
 8

 9           Under Title VII, it is an “unlawful employment practice for an employer . . . to discriminate

10   against any individual with respect to his compensation, terms, conditions, or privileges of

11   employment, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

12   § 2000e-2. To establish his prima facie case for Title VII discrimination based on gender, plaintiff

13   must show (1) he belongs to a protected class, (2) he was qualified for his position; (3) he suffered

14   an adverse employment action, and (4) similarly situated individuals outside his protected class

15   were treated more favorably. Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008) (citing

16   Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1123 (9th Cir. 2000)).

17           Plaintiff alleges facts sufficient to establish the first three elements of his prima facie case:

18   (1) he is a member of a protected class. Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,

19   78 (1998) (“Title VII’s prohibition of discrimination ‘because of . . . sex’ protects men as well as

20   women.”). (2) He alleges sufficient facts to support that he was qualified for the position—he was

21   recommended for tenure by his entire tenure committee, he received an “Outstanding” overall

22   ranking on each of his Tenure Probation Reports over a three year period, and he received an

23   “Excellent 2” ranking on his Annual Performance Evaluations over a three year period. 6 And (3)

24   that he suffered adverse employment action. Simmons alleges that he was denied tenure, removed

25   6
       Defendants attached a letter to Simmons from President Hilgersom regarding her recommendation to deny
     tenure in support of their arguments for why plaintiff was not qualified for his position. See ECF No. 14-1,
26
     Ex. 1. Similarly, Simmons attached exhibits to his response in support of his argument that he was qualified
27   for tenure. See ECF No. 24 at 27-33. Such consideration of either parties’ documents would convert
     defendants’ motion to dismiss to one for summary judgment. The court declines to do so, and therefore,
28   these documents were not considered in coming to the court’s conclusion on this element.

                                                         10
 1   from teaching in the classroom and given special assignments to be worked on off campus, and

 2   ultimately terminated from his position with TMCC. However, plaintiff has failed to allege any

 3   facts to support the fourth element of his claim—that individuals outside his class were treated

 4   more favorably. Therefore, the court grants defendants’ motion to dismiss plaintiff’s first cause of

 5   action on this ground.

 6      D. Plaintiff’s state law claims—causes of action two through five—are dismissed
           because NSHE and the Board are state entities entitled to Eleventh Amendment
 7         immunity.
 8          Defendants argue that plaintiff’s state law claims—causes of action (2) breach of

 9   employment contract; (3) breach of the covenant of good faith and fair dealing existing in

10   plaintiff’s employment contract; (4) breach of contract between defendant and TMCC-NFA,

11   (breach of the collective bargaining agreement); and (5) breach of the covenant of good faith and

12   fair dealing contained within the collective bargaining agreement which covered plaintiff’s

13   position as a Professor of Humanities at TMCC—are barred because NSHE and the Board are

14   state entities immune from suit pursuant to the Eleventh Amendment. See ECF No. 14. Plaintiff

15   argues that the court has supplemental jurisdiction over plaintiff’s state law claims because they

16   are “so related” to plaintiff’s first cause of action brought under the court’s federal question

17   jurisdiction, 28 U.S.C. § 1331. See ECF No. 24.

18          The Eleventh Amendment bars suits “in law or equity, commenced or prosecuted against

19   one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

20   State.” U.S. CONST. AMEND. XI. “In the absence of a waiver by the state or a valid congressional

21   override, ‘[u]nder the eleventh amendment, agencies of the state are immune from private damage

22   actions or suits for injunctive relief brought in federal court.’” Dittman v. California, 191 F.3d

23   1020, 1025 (9th Cir. 1999) (quoting Mitchell v. Los Angeles Community College Dist., 861 F.2d

24   198, 201 (9th Cir. 1989)).

25          “Nevada has explicitly refused to waive its immunity to suit under the eleventh

26   amendment.” O’Connor v. Nevada, 686 F.2d 749, 750 (9th Cir. 1982) (citing NRS 41.031(3) (“The

27   State of Nevada does not waive its immunity from suit conferred by Amendment XI of the

28   Constitution of the United States.”)). And the Ninth Circuit has made clear that “28 U.S.C. § 1367
                                                     11
 1   does not abrogate state sovereign immunity for supplemental state law claims.” Stanley v. Trustees

 2   of California State University: 433 F.3d 1129, 1133-34 (9th Cir. 2006). The Court reasoned:

 3          “Congress may abrogate the States’ constitutionally secured immunity from suit in
            federal court only by making its intention unmistakably clear in the language of the
 4          statute.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000) (internal quotation
            marks and citation omitted).
 5                   ...
            The exercise of supplemental jurisdiction is governed by 28 U.S.C. § 1367, which
 6          is silent as to sovereign immunity. The statute is a far cry from the “unmistakably
            clear” language required for abrogation. Additionally, there is no indication that
 7          Congress intended to exercise its powers under Section 5 of the Fourteenth
            Amendment by enacting section 1367; the statute only addresses the jurisdiction of
 8          federal courts, which Congress regulates through its Article I powers.
 9   433 F.3d 1129, 1133-34 (9th Cir. 2006).

10          Defendants argue that NSHE and the Board are state entities entitled to immunity under

11   the Eleventh Amendment. The court agrees. In coming to this conclusion, the court considers the

12   following five factors in determining whether an entity is an arm of the state entitled to immunity:

13   (1) “whether a money judgment would be satisfied out of state funds;” (2) “whether the entity

14   performs central government functions;” (3) “whether the entity may sue or be sued;” (4) “whether

15   the entity has the power to take property in its own name or only the name of the state;” and (5)

16   “the corporate status of the entity.” Mitchell, 861 F.2d at 201. The first factor, whether the

17   judgment would impact the state treasury, is the most critical factor. Alaska Cargo Transp. v.

18   Alaska R.R. Corp., 5 F.3d 378, 380 (9th Cir 1993) (citations omitted).

19           “[T]he University system operates as a branch of the Nevada State government and . . .

20   the state is obligated to provide sufficient funds for its operation . . . .” Johnson v. Univ. of Nev.,

21   596 F.Supp. 175, 178 (D. Nev. 1984). In Johnson, the court found that the University of Nevada

22   and its Board of Regents were state entities entitled to immunity under the Eleventh Amendment.

23   Id. In reaching this finding, the court noted, “[s]upport and maintenance of the university system

24   comes from the direct legislative appropriation from the general fund and land grants originally

25   given to the State of Nevada in 1862 by the Federal government.” Id. (citing NRS 396.370).

26          Similarly, in Simonian v. University and Community College System, a case dealing with

27   TMCC, the Nevada Supreme Court held that the University and Community College System was

28   a state entity for purposes of the Federal Claims Act because the System is (1) “subject to the
                                                       12
 1   approval and control of the state government;” (2) treated to some extent “as a state entity within

 2   the Nevada Revised Statutes;” and (3) “through its Board, in possession of some sovereign

 3   powers.” 128 P.3d 1057, 1061-62 (Nev. 2006) (citation omitted).

 4           The “University of Nevada System” and the “University and Community College System”

 5   referred to in Johnson and Simonian, respectively, now known as NSHE, includes universities and

 6   community colleges, controlled and managed by the Board. See NRS 396.020. As the courts

 7   recognized in Johnson and Simonian, pursuant to Nevada law, the general fund provides funding

 8   for NSHE, and any damages awarded against NSHE would be chargeable to the State. Further,

 9   because NSHE operates as a branch of the Nevada State government, it performs government

10   functions. Therefore, the court finds that NSHE and the Board operate as a branch of the Nevada

11   State government and are state entities immune from suit pursuant to the Eleventh Amendment.

12           Courts of this District have consistently come to the same conclusion. See Lucey v. Nev. ex

13   rel. Bd. of Regents of Nev. Sys. Of Higher Educ., Case No. 2:07-cv-00658-RLH-RJJ, 2007 WL

14   4563466, at *8 (D. Nev. Dec. 18, 2017); Risos-Camposano v. Nev. Sys. Of Higher Educ., Case No.

15   3:14-cv-00181-RCJ-VPC, 2014 WL 5503128, at *6-7 (D. Nev. Oct. 29, 2014) (finding that while

16   NSHE is generally immune from suit under the Eleventh Amendment, the State waived its

17   immunity when it removed the case to federal court); 7 Adams v. McDonald, Case No. 3:06-cv-

18   00707-LRH-VPC, 2009 WL 2835109, at *2-3 (D. Nev. Aug. 28, 2009). And the Ninth Circuit has

19   concluded likewise. See Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861,

20   883 n.17 (9th Cir. 2004) (“It is also therefore unnecessary to consider the University System’s

21   contentions that it cannot be joined as a defendant because, as a sub-entity of the State of Nevada,

22   it is immune from suit under the Eleventh Amendment[.]”). The court declines to deviate from this

23   precedent. Accordingly, plaintiff’s state law claims—causes of action two through five—are

24   dismissed.

25   ///

26   ///

27
     7
28    The court notes that this is not at issue in this case—plaintiff filed his complaint with this court, it was not
     removed.
                                                            13
 1   IV.    CONCLUSION

 2          IT IS THEREFORE ORDERED that plaintiff’s motion to amend his Complaint at

 3   paragraph 4 (see ECF No. 24) is GRANTED.

 4          IT IS FURTHER ORDERED that defendants’ motion to dismiss plaintiff’s complaint

 5   (ECF No. 14) is GRANTED. TMCC is dismissed from this suit, and plaintiff’s first through fifth

 6   causes of action are dismissed.

 7          IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended complaint

 8   within 30 days from the date of entry of this order if he believes he may cure the deficiencies

 9   identified in this Order.

10

11          IT IS SO ORDERED.

12          DATED this 6th day of February, 2020.

13

14                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    14
